TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00109-CR



                                      Ex parte Jorge Gutierrez


      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
        NO. D-1-DC-10-203162, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant filed his notice of appeal in 2011. In June 2011, the court reporter informed

us that appellant’s attorney had told her not to continue to work on the reporter’s record because the

case was moot and he would be filing a motion to abate the appeal. We removed the cause from our

calendars in order to wait for counsel’s motion. Counsel never took further action in the case and has

never filed any correspondence with this Court since the notice of appeal was filed. We therefore abate

the appeal to the trial court to hold a hearing to determine whether the cause is moot, whether appellant

wishes to continue the appeal, whether counsel has abandoned the appeal, and whether appellant is

indigent. The trial court should file a supplemental record in this Court no later than June 26, 2013.



                                               _____________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Abated

Filed: May 17, 2013

Do Not Publish